PER CURIAM.
By this appeal we are asked to review the propriety of a trial court order granting a motion for new trial in a negligence action on the sole ground that “the verdict is contrary to the manifest weight of the evidence.” The trial court ordered herein does not give reasons to support the conclusion reached nor does it point to anything in the record upon which the conclusion was based so as to be susceptible to appellate review as required by Wackenhut Corp. v. Canty, 359 So.2d 430, 435 (Fla.1978); Travelers Indemnity Co. v. Hicks, 363 So.2d 628 (Fla. 3d DCA 1978); White v. Martinez, 359 So.2d 7 (Fla. 3d DCA 1978). Accordingly, the order under review is reversed based on the above authorities and the cause is remanded to the trial court pursuant to Fla.R.Civ.P. 1.530(f) with directions to enter an order specifying legally adequate grounds for granting the new trial herein.